DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 6/30/2022
3.	The IDSs filed on 5/2/2022 an 8/17/2022 are considered and entered.
Drawings
4.	Pursuant to the applicant’s Amendment to the Specification, the previous objection made to the Drawings is withdrawal.
Response to Arguments
5.	Applicant’s arguments, see REMARKS, filed 6/30/2022, with respect to the pending claims have been fully considered and are persuasive. The art rejection of the pending claims has been withdrawn.  The statutory double patenting rejection is also withdrawn. 

 Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims  1, 2, 4-7, 10, 11, 13, 14, 17, 18, and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of Cinek et al (U.S. Patent No. US 10976925 B2) in view of  Won  et al (US 20160034695 A1). 
As shown in the table below the limitations of Cinek’s  patent claims map to the current claims except for newly added limitations. That is,  displaying , …2) being indicative of content of a corresponding notification from the group of pending notifications, or (3) being indicative of a notification channel assigned to the corresponding notification from the group of pending notifications  are not all shown. 
Won, on the other hand, discloses the  above missing limitations (Won at  [0117] describes that various embodiments provide notifications with respect to various communications that are visually embellished to indicate a perceived importance of the communication based upon one or more criteria. In addition, in at least some embodiments, multiple different types of notifications can be combined and presented as a single icon with an associated count to indicate the number of different notifications that have been received. Further, other embodiments enable a user to quickly and efficiently deep link directly into an application associated with a particular notification. Also see [Won, 0073].  Also see a different notification category, content of a corresponding notification, or notification channels  in Figs. 1-3, 6-10, and 12-13).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the Won’s notifications presentations with Cinek’s patent  so that  the combined art enable a user to quickly and efficiently deep link directly into an application associated with a particular notification. Furthermore, Won, at [0119] describes notifications can be prioritized based on a user's context and, in addition, visually prioritized to present important notifications in a more visually prominent location than other perhaps lesser important notifications. Further, notification update frequency can be modified based on a user's or device's context.  
Therefore, it would have been obvious to combine Cinek with Won to obtain the invention as specified in independent claims 1, 10 and 17. 


 
Current invention 
U.S. Patent No. 10,976,925 B2
1. A method comprising: displaying, by a computing device, along an edge of a graphical user interface, a set of graphical elements, each graphical element from the set of graphical elements (1) corresponding to a different notification category having at least one pending notification from a group of pending notifications, (2) being indicative of content of a corresponding notification from the group of pending notifications, or (3) being indicative of a notification channel assigned to the corresponding notification from the group of pending notifications;
 receiving, by the computing device, a gesture user input initiated at a location of a presence-sensitive display at which the graphical user interface is displayed; 

responsive to receiving the user input, expanding, by the computing device, a notification shade from the edge of the graphical user interface; and while expanding the notification shade from the edge of the graphical user interface:
 displaying, by the computing device, the set of graphical elements within a first area of the notification shade that is adjacent to a leading edge of the notification shade; 
determining, by the computing device, whether a particular notification message associated with a particular notification category having at least one pending notification from the group of pending notifications is newly visible in the notification shade; and 
responsive to determining that the particular notification message is newly visible:  

 displaying, by the computing device, an animation of a particular graphical element from the set of graphical elements moving from the first area of the notification shade to a second area of the notification that is within the particular notification message, wherein the particular graphical element corresponds to the particular notification
 
1. A method comprising: displaying, by a computing device, in a status bar of a graphical user interface, a set of graphical elements, each graphical element from the set of graphical elements corresponding to a different pending notification from a group of pending notifications; 






receiving, by the computing device, a gesture user input detected at a location of a presence-sensitive display at which the graphical user interface is displayed; 

responsive to receiving the user input, expanding, by the computing device, a notification shade from the status bar; and while expanding the notification shade from the status bar: 
displaying, by the computing device, the set of graphical elements within a first area of the notification shade that is adjacent to a leading edge of the notification shade; 
determining, by the computing device, whether a particular notification message associated with a particular notification from the group of pending notifications is newly visible in the notification shade; and 



responsive to determining that the particular notification message is newly visible: 

displaying, by the computing device, an animation of a particular graphical element from the set of graphical elements moving from the first area of the notification shade that is adjacent to the leading edge of the notification shade to a second area of the notification that is within the particular notification message, wherein the particular graphical element corresponds to the particular notification.
 10. A computing device claim (independent claim ). The limitations of this claim map to claim 9 of the patent.
9. A computing device claim (independent claim )
17. A  storage medium computing device claim (independent claim ). The limitations of this claim map to claim 14  or claim 1 of the patent.
14. A computer-readable storage medium claim (independent claim ) or method claim 1.


Dependent Method claims 2, and 4-7  map to method claims 2-6, respectively.

Dependent claims 11, 13, 24 and 25 map to device claims 10-12,  5 and 6, respectively. 

Dependent Storage medium claims 18, and 20-23 map to claims 3, 2, 4-6, respectively.


 

CONCLUSION

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and  the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173